DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
This Office Action is in response to the application filed 15 October 2020.  Claims 1–20 are presently pending and are presented for examination.
Foreign Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-213691, filed on 11/26/2019.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/15/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98.  Accordingly, the IDS was considered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1, 3-4, 6-8, 10-11, 13, 15-16 and 18-20 recite “…can be parked” which is ambiguous. The plain meaning of “can” is “be able to” OR “be permitted to” OR “be made possible or probable to”. It is not clear in the claims “…can be parked” is “be able to be parked” OR “be permitted to be parked” OR “be possible or probable to be parked”. Therefore the claims are indefinite and rejected under 35 U.S.C. 112(b). The limitation is interpreted as “be able to be parked” by the examiner for the purpose of examination.
Claim 2 recites “the processor configured to…” which is ambiguous. Claim 2 depends from claim 1.  Claim 1 recites “a processor being configured to…” and claim 2 recites “the processor configured to…” It is unclear whether the limitations recited in claim 2 are limitations in addition to the limitations of claim 1 OR the limitations are added to the limitations of claim 1.  Therefore, Claim 2 is indefinite and rejected under 35 U.S.C. 112(b). The claim is interpreted as “the processor is further configured to…” by the examiner for the purpose of examination.
Similarly, claims 3-6, 9-13 have similar indefinite issues as claim 2 above and are therefore rejected under 35 U.S.C. 112(b). 
Claims 2, 9 and 17 recite the limitation “the found route” in the 2nd limitation.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-7, 9-15 and 17-20 are rejected by virtue of the dependency on previously rejected claims.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is not directed to patent eligible subject matter.  
Based upon consideration of all of the relevant factors with respect to the claim as a whole, the claim is determined to be directed to an abstract idea.  The rationale for this determination is explained below:  
When considering subject matter eligibility under 35 U.S.C. § 101 under the 2019 Revised Patent Subject Matter Eligibility Guidance, the Office is charged with determining whether the scope of the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (Step 1). 
If the claim falls within one of the statutory categories (Step 1), the Office must then determine the two-prong inquiry for Step 2A whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea), and if so, whether the claim is integrated into a practical application of the exception.  
Claims 1, 8 and 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a process and machine respectively, which are statutory categories of invention (Step 1: Yes).  
The claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea).  The abstract idea falls under “Mental Processes” Grouping.  The independent claims and the other claims recite a method for selecting area information as recited in independent claims 1, 8 and 16.  The limitation, as drafted, is a process that, under its 
The claim recites additional elements of acquiring a plurality of pieces of area information from a sensor and acquiring vehicle information. The acquiring steps are recited at a high level of generality (i.e. as a general means of gathering data for use in the selecting step), and amounts to mere data gathering, which is a form of insignificant extra-solution activity. The “processor/sensor” merely describes how to generally “apply” the otherwise mental judgements in a generic or general purpose vehicle control environment.  The processor/sensor is recited at a high level of generality and is merely automates the selecting step.  
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  
The claim is directed to the abstract idea (Step 2A—Prong 2:  Practical Application?: No)
As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than insignificant extra-solution activity.  
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the acquiring steps were 
As per Claims 2-7, 9-15 and 17-20.
	Claims 2-7, 9-15 and 17-20 depend upon claims 1, 8 and 16, but fail to cure the deficiencies of claims 1, 8 and 16 because these claims merely add to the abstract idea of claims 1, 8 and 16 without adding significantly more to the abstract idea.  
Claims 2, 9 and 17 add the abstract idea of searching for a route which can be implemented in a user’s mind and transmitting the found route which fails to add significantly 
Claims 3-6, 10-13 and 18-20 add the abstract idea of selecting area information which can be implemented in a user’s mind and acquiring steps which fail to add significantly more to the abstract idea itself. Since these steps are capable of being done in the mind or using pencil and paper, the fail to add significantly more to the abstract idea.
Claims 7 and 15 add to the abstract idea by further limiting the term position recited in claims 1 and 8, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim 14 adds to the abstract idea by further limiting the term the third device recited in claim 8, but fail to add significantly more to the abstract idea itself.  Since these steps are capable of being done in the mind or using pencil and paper, they fail to add significantly more to the abstract idea.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 5, 7-9, 12, 14-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Boss (US20180211539, hereafter Boss).
As to claim 1, Boss teaches an information processing device comprising: 
see at least Boss, para 0019 computing to run algorithm, para 0024, the system could direct a driver where to park, this direction could be effected by providing information to a computer system; also see Fig. 6 and related text), the processor being configured to: 
acquire a plurality of pieces of area information from a sensor (see at least Boss para 0018, vehicles can share sensor data and video feeds, videos from the backup camera can be shared with the system, sensor data can offer precise locations of existing objects in the area; also see Fig. 5); 
acquire, in response to a request signal received from at least one of a user terminal associated with a user of a vehicle and a communication terminal associated with the vehicle, vehicle information including dimension information of the vehicle (see at least Boss para 0019 for type of the arriving vehicle can dictate what size space is needed to accommodate the vehicle, para 0025 for a system learns size and other characteristics of the vehicle, the system have sensors to measure length height of the vehicle; also see para 0052 for queries the vehicle characteristics, para 0048 for vehicle characteristics include width, length and height; also see para 0041, 0046, Figs. 5-7 and related text); and 
select, from the plurality of pieces of area information based on the vehicle information, area information indicating a position where the vehicle can be parked (see at least Boss, para 0018 for this data can be used in assessing driving skill level, which can be leveraged in the optimization of parking space selection; para 0019 for what route to take to the space in the parking area and a full size pickup truck may be better positioned near a corner; also see Fig. 5).
As to claim 2, Boss teaches the information processing device according to claim 1, wherein the processor is configured to: 
search for a route to the position included in the selected area information (see at least Boss, para 0020, live parking guidance provided to the vehicles; also see Fig. 2, element 210); and 
transmit the found route to the user terminal or the communication terminal (see at least Boss, Fig. 2, element 212 and related text).

As to claim 5, Boss teaches the information processing device according to claim 1, wherein the processor is configured to: 
acquire own-vehicle skill information related to driving skill of the user of the vehicle (see at least Boss para 0017-0018 for analyzing driver skills, Figs. 3-4 and related text); and 
select, based on the own-vehicle skill information, area information to be presented to the user from the selected area information (see at least Boss para 0017-0018 for determining parking spot in a parking area Fig. 3 and related text).
As to claim 7, Boss teaches the information processing device according to claim 1, wherein the position where the vehicle can be parked is at least one of: a part on a road shoulder side on a road; and a part of a predetermined area on the road (see at least Boss, para 0018 for directing arriving vehicles to the parking spaces, i.e. parking spaces are along a road; also see Fig. 1).
As to claim 8, claim 8 is an apparatus claim (an information processing system) which includes limitations analogous to claim1, a method claim. The difference between claim 1 and 8 is the three steps of claim 1 (acquiring…, acquiring…, and selecting…) are implemented by one a vehicle (see at least Boss, para 0051, also see para 0112 for automobile computer system, also see Figs. 7-8), i.e. a first device; at the parking entry point a device queries the vehicle for vehicle characteristics, i.e. a second device (see at least Boss, para 0052, also see para 0037, device 104 comprises computer systems); a vehicle parking system such as a remote server queries the data and analyzes the optimal location, i.e. a third device (see at least Boss, para 0052). For the reasons given above with respect to claim 1, further claim 8 is rejected as being unpatentable over Boss.
As to claims 9, 12 and 15, claims 9, 12 and 15 are apparatus claims which include limitations analogous to claims 2, 5 and 7, respectively, apparatus claims. For the reasons given above with respect to claims 2, 5 and 7, further claims 9, 12 and 15 are rejected as being unpatentable over Boss.
As to claim 14, Boss teaches the information processing system according to claim 8, wherein the third device is provided in the vehicle (see at least para 0083, the computer system is incorporated into a vehicle).
As to claims 16-17 and 20, claims 16-17 and 20 are apparatus claims (a non-transitory computer-readable recording medium on which an executable program is recorded) which include limitations analogous to claims 1-2 and 5, respectively, apparatus claims. For the reasons given above with respect to claims 1-2, 5 and 7, further claims 16-17 and 20 are rejected as being unpatentable over Boss.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4, 10-11 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Boss in view of Kuhlman (US20120056758, hereinafter Kuhlman).
As to claim 3, Boss teaches the information processing device according to claim 1. 
Boss further teaches acquiring other-vehicle traveling information including scheduled departure time at which another vehicle parked at the position will depart (see at least Boss para 0029 for vehicles that will remain for a relatively long duration of time on the upper levels; also see para 0042, the anticipated length of time that a vehicle is parked in the parking area may be taken into account). 
Boss does not teach selecting based on the other-vehicle traveling information, the area information indicating the position where the vehicle can be parked.
However, in the same field of endeavor, Kuhlman teaches predicting one vehicle will be leaving parking spot and potential parking spot identified (see at least Fig. 8 and related text, also see Fig. 7, element 210).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device disclosed by Boss to include selecting based on the other-vehicle traveling information, the area information indicating the position where the vehicle can be parked as disclosed by Kuhlman to provide a vehicle parking spot locator system (Kuhlman, para 0006).
As to claim 4, Boss teaches the information processing device according to claim 3. 
Boss further teaches acquiring own-vehicle traveling information including scheduled departure time at which the vehicle departs after parking (see at least Boss para 0029 for vehicles that will remain for a relatively long duration of time on the upper levels; also see para 0042, the anticipated length of time that a vehicle is parked in the parking area may be taken into account); and selecting, based on a comparison between the other-vehicle traveling information and the own-vehicle traveling information, the area information indicating the position where the vehicle can be parked (see at least Boss para 0029 for the system may define parking spaces for these more active vehicles on lower levels; also see para 0042, vehicle 3 will depart the parking area earlier than vehicle 2, vehicle 2 can be box-in).
As to claims 10-11, claims 10-11 are apparatus claims which include limitations analogous to claims 3-4, respectively, apparatus claims. For the reasons given above with respect to claims 3-4, further claims 10-11 are rejected as being unpatentable over Boss.
As to claims 18-19, claims 18-19 are apparatus claims (a non-transitory computer-readable recording medium on which an executable program is recorded) which include limitations analogous to claims 3-4, respectively, apparatus claims. For the reasons given above with respect to claims 3-4, further claims 18-19 are rejected as being unpatentable over Boss.
Claims 6 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Boss.
As to claim 6, Boss teaches the information processing device according to claim 1, wherein the processor is configured to: 
acquire other-vehicle skill information related to driving skill of a user of another vehicle parked at the position where the vehicle can be parked (see at least Boss para 0043, information about the driver is obtained as the vehicle arrives at the parking area, the information includes driver skill level), and 
Yet, Boss does not explicitly teach …select, based on the other-vehicle skill information, area information to be presented to the user of the vehicle from the selected area information.
However, Boss does teach spaces may be widened or narrowed based on a variety of factors including a driver’s skill (see at least Boss, para 0035). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made when deciding how close an own vehicle can be parked next to another vehicle, the space between the vehicles need to be determined based on the skills of the driver of the own vehicle and the driver of the another vehicle for the benefit of reducing the risk of striking other vehicles (see at least Boss, para 0043). 
As to claim 13, claim 13 is an apparatus claim which includes limitations analogous to claims 6, respectively, an apparatus claim. For the reasons given above with respect to claim 6, further claim 13 is rejected as being unpatentable over Boss.
Conclusion
Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.  
In the case of amending the claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution. MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP §2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive.  See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R. 1.131(b), (c), (d), and (h) and therefore held not fully responsive. Generic statements such as "Applicants believe no new matter has been introduced" may be deemed insufficient.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGYE LIANG whose telephone number is (571)272-5410.  The examiner can normally be reached on Monday-Friday 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S Almatrahi can be reached on (313) 446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HONGYE LIANG/Examiner, Art Unit 3667                                                                                                                                                                                                        
/KEVIN P MAHNE/Primary Examiner, Art Unit 3668